                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

LOUIS SANDERS,                                    §
          Petitioner,                             §
                                                  §
vs.                                               § CIVIL ACTION NO. 9:18-2783-MGL-BM
                                                  §
WARDEN, Perry Correctional Institution,           §
          Respondent.                             §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
        GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT,
             AND DISMISSING THE PETITION WITH PREJUDICE

       Petitioner Louis Sanders (Sanders), a self-represented state prisoner, filed this case as a 28

U.S.C. § 2254 action. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Respondent Warden’s (the Warden)

motion for summary judgment be granted and that the Petition be dismissed with prejudice. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of

South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
          The Magistrate Judge filed the Report on July 23, 2019, the Clerk of Court entered Sanders’s

objections on August 27, 2019, and the Warden filed his reply on September 10, 2019. The Court

has carefully reviewed the objections, but holds them to be without merit. It will therefore enter

judgment accordingly.

          A grand jury indicted Sanders in August 2007 for murder. After a trial, a jury found him

guilty as charged. The trial judge then sentenced him to life imprisonment, without parole

          Sanders filed a timely direct appeal. The South Carolina Court of Appeals dismissed the

appeal. Thereafter, Sanders filed an application for post-conviction relief (PCR) in state circuit

court. After conducting an evidentiary hearing, the PCR judge denied Sanders’s PCR. The South

Carolina Court of Appeals denied Sanders petition for a writ of certiorari to review the PCR court’s

denial.

          Sanders then filed his Section 2254 petition in this Court, which he later amended. His

amended petition raises the following grounds of relief:

                 Ground One: Ineffective Assistance of Counsel
                 Counsel failed to object to trial court’s impermissible comment on
                 the facts while instructing the jury on express malice.

                 Ground Two: Ineffective Assistance of Counsel
                 Trial counsel failed to object to the court’s “seek the truth” charge
                 that shifted the burden of proof.

                 Ground Three: Ineffective Assist
                 ance of Counsel
                 Did the State PCR Court err in failing to find trial counsel rendered
                 ineffective assistance in failing to object to the prejudicial comment
                 made by the Solicitor during closing arguments that the lawyer for
                 the State’s witness feared that his client would be hurt as a result of
                 testifying against [Sanders] at trial, thus implying that [Sanders] had
                 threatened the State’s witness?

                 Ground Four: Ineffective Assistance of Counsel

                                                   2
               Was trial counsel constitutionally ineffective for failing to object to
               the Solicitor deliberately eliciting prejudicial hearsay testimony from
               Lashonda Downing and Maria Jackson about what the non-testifying
               children were allegedly to have seen and said about [Sanders]
               allegedly having a gun since [Sanders] could not challenge the
               hearsay and the import allowed the Solicitor capitalize on the hearsay
               and improperly”bolster” the State’s case during closing summation?

               Ground Five: Ineffective Assistance of Counsel
               Was counsel constitutionally ineffective for failing to object when the
               Solicitor intentionally elicited prejudicial prior bad act testimony
               about [Sanders] allegedly having pointed a gun at someone not
               involved in the crime for which [Sanders] was being tried?

               Ground Six: Ineffective Assistance of Counsel
               Was counsel constitutionally ineffective for failing to [object] to the
               Solicitor’s improper closing argument that improperly”bolstered” the
               State’s case against [Sanders] and in effect gave the State the benefit
               of a third witness, since none of the testimony elicited and placed
               before the jury proved any element or fact as to whetheror not
               [Sanders] was guilty of the murder he was on trial for?

               Ground Seven: Ineffective Assistance of Counsel
               Was counsel constitutionally ineffective for failing to object to state
               witness Kim Bower’s identification testimony during trial on the
               grounds of unduly suggestive out-of-court identification procedures
               used by police and the fact that Bowers on multiple previous
               occasions could not ID [Sanders] as the perpetrator and on other
               occasions ID’D another individual?

Petition at 6 and 8; Amended Petition at 1, 3, and 5.

       The Magistrate Judge suggests all of Sanders’s grounds for relief were procedurally

defaulted at the state court level in his PCR. According to the Magistrate Judge, “because these

issues were not properly pursued and exhausted by [Sanders] in the state court, federal habeas

review of these claims is now precluded absent a showing of cause and prejudice, or actual

innocence.” Report at 8.




                                                 3
       The Magistrate Judge notes that, “[i]n an attempt to establish ‘cause’ for why he did not raise

these claims in state court, [Sanders] argues that his PCR counsel failed to properly raise these

claims.” Id at 9. “However, . . .” the Magistrate Judge concluded, “this argument fails to establish

the necessary ‘cause’ to overcome the procedural bar.” Id. “Furthermore,” according to the

Magistrate Judge, Sanders’s “claim of actual innocence lacks merit.” Report at 33.

       Sanders’s objections are generally repackaged arguments already made to and rejected by

the Magistrate Judge. Inasmuch as they are fully and correctly discussed in the Report, the Court

need not repeat the discussion here. His remaining objections are either non-specific or so lacking

in merit as to require no analysis. Therefore, Sanders’s objections will be overruled.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Sanders’s objections, adopts the Report to the extent it does not

contradict this Order, and incorporates it herein. Therefore, it is the judgment of the Court the

Warden’s motion for summary judgment is GRANTED and Sanders’s petition is DISMISSED

WITH PREJUDICE; Sanders’s motion for an extension of time to file his objections is

RENDERED AS MOOT; and, to the extent Sanders requests a certificate of appealability from this

Court, that certificate is DENIED.

       IT IS SO ORDERED.

       Signed this 16th day of December, 2019, in Columbia, South Carolina.

                                                              s/ Mary Geiger Lewis
                                                              MARY GEIGER LEWIS
                                                              UNITED STATES DISTRICT JUDGE
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within 30 days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.



                                                 4
